Exhibit 10.131

TERMINATION AGREEMENT

This TERMINATION AGREEMENT, dated as of September 13, 2006 (this “Agreement”),
is entered into by and between Halo Technology Holdings, Inc., formerly Warp
Technology Holdings, Inc., a Nevada corporation (“Parent”), UCA Merger Sub,
Inc., a Delaware corporation and wholly-owned subsidiary of Parent (“Merger
Sub”) and Unify Corporation, a Delaware corporation (the “Company”). Parent,
Merger Sub and the Company are separately referred to herein as a “Party,” and
collectively referred to herein as the “Parties.”

WHEREAS, on March 14, 2006 the Parties entered into that certain Agreement and
Plan of Merger (as amended by (i) that certain Amendment No. 1 to the Merger
Agreement among the Parties dated May 24, 2006, and (ii) that certain Amendment
No. 2 to the Merger Agreement among the Parties dated July 5, 2006, the “Merger
Agreement”);

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have determined that the merger of Merger Sub with and into the Company
(the “Merger”) pursuant to the Merger Agreement, and the other transactions
contemplated by the Merger Agreement, are no longer consistent with, and in
furtherance of, their respective business strategies and goals;

WHEREAS, the Parties desire to terminate the Merger Agreement and each of the
Parties desires to release the other Parties of their respective obligations,
rights, covenants, and agreements under the Merger Agreement and in connection
with the Merger and such other contemplated transactions, under the terms and
conditions hereof;

WHEREAS, each of such respective Boards of Directors of Parent, Merger Sub and
the Company have determined by a vote of at least a majority of the members of
its entire Board of Directors to terminate the Merger Agreement by mutual
consent;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the Parties agree as follows:

1. Termination. Pursuant to Section 8.1(a) of the Merger Agreement, the Parent,
the Merger Sub and the Company hereby mutually consent to the termination of the
Merger Agreement. The Merger Agreement is hereby void and there shall be no
liability or obligation thereunder on the part of the Parties or their
respective affiliates, officers, directors or stockholders, except for the
liability to pay expenses set forth in Section 3.

2. Release and Waiver.

(a ) Each of the Releasers hereby waives and releases any right to initiate or
prosecute or participate in the initiating or prosecuting of any and all Claims
against or with respect to any of the of the Releasees, including, without
limitation, any and all Claims arising out of or concerning in any way the
Merger Agreement, any transactions contemplated therein, and any Party’s
securities, whether or not any of such Claims are now existing or hereafter
arising.

(b ) Each of the Releasers hereby releases and forever discharges all Releasees
of and from any and all manner of Claims which the Releaser now has or may
hereafter have against any Releasee arising out of or concerning in any way the
Merger Agreement, any transactions contemplated therein, and any Party’s
securities.

(c ) The release and waiver provided for in this Section 2 (this “Release”) is
intended by the Releaser to be as broad as the law allows and is intended
specifically to be a compromise and release generally of all released Claims of
the Releaser against all Releasees, arising out of or concerning in any way the
Merger Agreement, any transactions contemplated therein, and any Party’s
securities.

(d ) Each of the Releasers hereby specifically waives any purported right to
challenge the validity or seek rescission of, or to vitiate, this Release on the
ground that any information was kept concealed from the Releaser by any of the
Releasees, and each of the Releasers agrees that no remedy shall be available
for any such alleged non-disclosure, and that the right to rescind this Release
on any such grounds is hereby expressly waived. Each of the Releasers
specifically acknowledges that they might hereafter discover facts in addition
to or different from those which they now know or believe to be true with
respect to the subject matter of the Claims released, but nonetheless Releaser
shall be deemed to have fully, finally, and forever settled and released any and
all Claims whether known or unknown, suspected or unsuspected, contingent or
non-contingent, which now exist, heretofore have existed, or may come to exist
in the future upon any theory of law or equity now existing or coming into
existence in the future.

3. Payment of Expenses. Notwithstanding the foregoing or any provision herein to
the contrary, Company acknowledges that, pursuant to Section 9.2 of the Merger
Agreement, the Company is obligated to pay to the Parent fifty percent (50%) of
the costs of printing the Registration Statement and the Proxy Materials
incurred by Parent, and the Company agrees to pay to the Parent such amounts
promptly upon the presentation by Parent to Company of invoices for such costs
(and, for the avoidance of doubt, the parties agree that the costs of printing
include all costs incurred from the financial printer for preparation, typeset,
and revision of such materials for printing and/or for filing with the
Securities and Exchange Commission (“SEC”) including the SEC’s EDGAR system).

4. Confidentiality. Notwithstanding any provision herein to the contrary, the
Confidentiality Agreement between Parent and the Company, dated as of October 2,
2005, remains in full force and effect.

5. Miscellaneous.

(a ) Expenses. Except as set forth in Section 3, all costs and expenses incurred
in connection with this Agreement, the Merger Agreement, and the transactions
contemplated hereby and/or thereby shall be paid by the Party incurring such
expense.

(b ) Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. A facsimile or electronic transmission of a signed counterpart of
this Agreement shall be sufficient to bind the Party or Parties whose
signature(s) appear thereon.

(c ) Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof, other than the
Confidentiality Agreement between Parent and the Company, dated as of October,
2005 (which shall survive the execution and termination of this Agreement).

(d ) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware, without regard to any applicable
conflicts of law rules.

(e ) Enforcement of Agreement. The Parties agree that irreparable damage would
occur in the event that the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the Parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions thereof in any court of the United States or any state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

(f ) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

(g ) Publicity. Except as otherwise required by law, none of the Parties shall
issue or cause the publication of any press release or other public announcement
with respect to, or otherwise make any public statement concerning, the
transactions contemplated by this Agreement, without the consent of the other
party, which consent shall not be unreasonably withheld or delayed; provided,
however, that each party acknowledges that this Agreement shall be filed by each
party with the SEC in accordance with applicable SEC rules and regulations.

(h ) Benefits. This Agreement will be binding upon, inure to the benefit of and
be enforceable by the Parties and their respective successors and assigns. This
Agreement is also for the benefit of third party “Releasees.

6. Definitions. In addition to any other definitions contained in this
Agreement, the following words, terms and phrases shall have the following
meanings when used in this Agreement.

(a ) "Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

(b ) "Claims” shall mean any action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, security interests, liabilities, claims,
demands, damages, punitive damages, losses, costs, or expenses, and reasonable
attorneys’ fees of any nature whatsoever, including, without limitation, claims
based upon breach of fiduciary or other duty, legal fault, misrepresentation or
omission, negligence, offense, quasi-offense, contract, quasi-contract,
appraisal rights under Delaware law, or any other federal or state law or
regulation, or any other theory, or for actions taken or omitted to be taken in
regard to the other Party’s securities, any statements made about the other
Party’s securities, or any appraisal rights, or actions taken or omitted to be
taken, whether fixed or contingent and including known, suspected or Unknown
Claims, excluding, notwithstanding the foregoing, any claim or cause of action
made pursuant to the applicable Releaser’s rights hereunder or any claim or
cause of action that cannot be waived or released under applicable law.

(c ) "Releaser” means a Party together with all of its subsidiaries, successors,
assigns, representatives, agents and any and all the officers, directors,
representatives, employees or agents of any of the foregoing.

(d ) "Releasees” means a Party, its subsidiaries, Affiliates, and any and all of
the officers, directors, representatives, employees, agents, advisors,
attorneys, or accountants of any of the foregoing.

(e ) "Unknown Claims” means any and all Claims including, without limitation,
any Claim which the Releaser does not know or even suspect to exist in its or
their favor at the time of the giving of the Release which, if known by it or
them might have affected its or their decision regarding the Releases.

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

HALO TECHNOLOGY HOLDINGS, INC.,

     
By:
  Ernest Mysogland
Name: Ernest Mysogland
Title: Executive Vice President

UCA MERGER SUB, INC.

     
By:
  Ernest Mysogland
Name: Ernest Mysogland
Title: President and Sole Director

UNIFY CORPORATION

     
By:
  Todd Wille
Name: Todd Wille
Title: President
 
   

